 



EXHIBIT 10.2
Print Name of Subscriber                                         
Amount of Investment                                         
SUBSCRIPTION AGREEMENT AND INVESTOR INFORMATION STATEMENT
Ladenburg Thalmann Financial Services Inc. (the “Company”) and the Investor
hereby agree as follows:
     1. Subscription for Securities. I (sometimes referred to herein as the
“Investor”) hereby subscribe for and agree to purchase the number of shares of
Common Stock (“Share(s)”) set forth on the signature page hereto at $0.45 per
share and upon the other terms and conditions described in this Agreement. The
Shares are being offered in a private placement in accordance with the terms set
forth in the Confidential Term Sheet dated June 10, 2005 (“Term Sheet”).
Capitalized terms not defined herein will have the same meaning as set forth in
the Term Sheet.
     2. Offering Period. The Company is offering the Shares until the earlier of
(i) the date by which the maximum amount of Shares being offered have been sold,
or (ii) August 31, 2005, unless such latter date is extended, without notice to
the Investor, by the Company to a date not later than September 15, 2005 (such
date is referred to as the “Commitment Date”).
     3. Investor Delivery of Subscription Agreement. I hereby tender to the
Company (i) two manually executed copies of this Subscription Agreement,
including an executed copy of the NASD Shareholder Confirmation form and an
executed copy of the Shareholder Questionnaire form. My delivery of such
documents represents my binding commitment to pay for the Shares subscribed for
on the Closing (defined below in Section 5).
     4. Acceptance or Rejection of Subscription. The Company has the right to
reject this subscription for the Shares, in whole or in part for any reason and
at any time prior to the Commitment Date, notwithstanding prior receipt by me of
notice of acceptance of my subscription. In the event my subscription is
rejected, my payment will be returned promptly to me without interest or
deduction and this Subscription Agreement will have no force or effect. The
Shares subscribed for herein will not be deemed issued to or owned by me until
one copy of this Subscription Agreement has been executed by me and
countersigned by the Company and the Closing with respect to my subscription has
occurred.
     5. Closing, Payment and Delivery of Securities. The offering is being made
on a “best efforts, no minimum, $10 million maximum” basis. Accordingly, there
is no minimum amount of Shares that must be subscribed for in order for the
Company to hold a closing (“Closing”) with respect to those Shares that are
subscribed and paid for. The Company anticipates that it will hold an initial
closing with respect to Shares subscribed for by persons other than affiliates
or associates of the Company. Thereafter, the Company anticipates it will hold a
Closing with respect to the Shares subscribed for by affiliates or associates of
the Company subsequent to the Company’s 2005 Annual Meeting of Shareholders
(“2005 Annual Meeting”) and prior to one month after the 2005 Annual Meeting
(such date is referred to as the “Termination Date”) provided the following
closing conditions have been met:
          (i) The Company has obtained the approval of the terms of this
offering at the 2005 Annual Meeting; and
          (ii) The Company shall have caused the Shares to be approved for
listing on the American Stock Exchange or any national securities exchange on
which the Shares are then listed.

1



--------------------------------------------------------------------------------



 



In the event my subscription is accepted and there is a Closing, I agree to pay
the full purchase price of the Shares I am purchasing by check or wire transfer
at the Closing. The Company agrees to notify me at least five business days
prior to the date on which the Closing is scheduled and provide me with
instructions on paying for the Shares subscribed for prior to the Closing. If a
Closing does not occur by the Termination Date, then this Subscription Agreement
will be null and void.
     6. Offering to Accredited Investors. This offering is limited to accredited
investors as defined in Section 2(15) of the Securities Act of 1933, as amended
(“Securities Act”), and Rule 501 promulgated thereunder, and is being made
without registration under the Securities Act in reliance upon the exemptions
contained in Sections 3(b), 4(2) and/or 4(6) of the Securities Act and
applicable state securities laws. As indicated by the responses on the signature
page hereof, the Investor is an accredited investor within the meaning of
Section 2(15) of the Securities Act and Rule 501 promulgated thereunder.
     7. Investor Representations and Warranties. I acknowledge, represent and
warrant to the Company as follows:
          7.1 Obligations of the Company and the Investor. The Company has no
obligation to me other than as set forth in this Agreement. I am aware that,
except for any rescission rights that may be afforded to me under applicable
laws, I am not entitled to cancel, terminate or revoke this subscription, and
any agreements made in connection herewith will survive my death or disability.
In order to induce the Company to issue and sell the Shares to me, I represent
and warrant that the information relating to me stated herein is true and
complete as of the date hereof and will be true and complete as of the date on
which my purchase of Shares becomes effective. If, prior to the Closing, there
should be any change in such information or any of such information becomes
incorrect or incomplete, I agree to notify the Company and supply the Company
promptly with corrective information.
          7.2 Information About the Company.
               (1) I have read the Term Sheet relating to this offering and all
exhibits listed therein and fully understand the Term Sheet, including the “Risk
Factors” contained therein. I have been given access to full and complete
information regarding the Company and have utilized such access to my
satisfaction for the purpose of verifying the information included in the Term
Sheet and exhibits thereto, and I have either met with or been given reasonable
opportunity to meet with officers of the Company for the purpose of asking
reasonable questions of such officers concerning the terms and conditions of the
offering of the Shares and the business and operations of the Company and all
such questions have been answered to my full satisfaction. I also have been
given an opportunity to obtain any additional relevant information to the extent
reasonably available to the Company. I have received all information and
materials regarding the Company that I have reasonably requested. After my
reading of the materials about the Company, I understand that there is no
assurance as to the future performance of the Company.
               (2) I have received no representation or warranty from the
Company or any of its respective officers, directors, employees or agents in
respect of my investment in the Company. I am not participating in the Offering
as a result of or subsequent to: (i) any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television, radio or the Internet or (ii) any seminar or meeting whose
attendees have been invited by any general solicitation or general advertising.
          7.3 Speculative Investment. I am aware that the Shares are a
speculative investment that involve a high degree of risk including, but not
limited to, the risk of losses from operations of the Company and the total loss
of my investment. I acknowledge and am aware that there is no assurance as to
the future performance of the Company and recognize that the Shares, as an
investment, involve a high degree of risk including, but not limited to, the
risk of losses from operations of the Company and the total loss of my
investment. I have such knowledge and experience in financial and business
matters as to be capable of evaluating the merits

2



--------------------------------------------------------------------------------



 



and risks of an investment in the Shares and have obtained, in my judgment,
sufficient information from the Company to evaluate the merits and risks of an
investment in the Company. I have not utilized any person as my purchaser
representative (as defined in Regulation D) in connection with evaluating such
merits and risks and have relied solely upon my own investigation in making a
decision to invest in the Company. I have been urged to seek independent advice
from my professional advisors relating to the suitability of an investment in
the Company in view of my overall financial needs and with respect to the legal
and tax implications of such investment. I believe that the investment in the
Shares is suitable for me based upon my investment objectives and financial
needs, and I have adequate means for providing for my current financial needs
and contingencies and have no need for liquidity with respect to my investment
in the Company. The investment in the Company does not constitute all or
substantially all of my investment portfolio.
          7.4 Restrictions on Transfer. I understand that (i) the Shares have
not been registered under the Securities Act or the securities laws of certain
states in reliance on specific exemptions from registration, (ii) no securities
administrator of any state or the federal government has recommended or endorsed
this Offering or made any finding or determination relating to the fairness of
an investment in the Company, and (iii) the Company is relying on my
representations and agreements for the purpose of determining whether this
transaction meets the requirements of the exemptions afforded by the Securities
Act and certain state securities laws. I understand and agree that the Shares
cannot be resold, pledged, assigned or otherwise disposed of unless they are
subsequently registered under the Securities Act and under applicable securities
laws of certain states, or an exemption from such registration is available. I
acknowledge that, notwithstanding the Company’s commitment described below in
Section 8, there can be no assurance that the Company will be able to keep the
Registration Statement (defined below) effective until I sell the Shares
registered thereon. Furthermore, since I am affiliated or associated with the
Company, I may be subject to the Company’s policies in effect at the time I
acquire the Shares and thereafter, including the Company’s Insider Trading
Policy, with respect to the ownership and trading of the Company’s securities.
          7.5 No Market for Shares. I am purchasing the Shares for my own
account for investment and not with a view to, or for sale in connection with,
any subsequent distribution of the Shares, nor with any present intention of
selling or otherwise disposing of all or any part of the Shares. I understand
that, although there is a public market for the Shares, there is no assurance
that such market will continue.
          7.6 Entity Authority. If the Investor is a corporation, partnership,
company, trust, employee benefit plan, individual retirement account, Keogh Plan
or other tax-exempt entity, it is authorized and qualified to become an investor
in the Company and the person signing this Subscription Agreement and Investor
Information Statement on behalf of such entity has been duly authorized by such
entity to do so.
          7.7 No Offer Until Determination of Suitability. I acknowledge that
any delivery to me of the documents relating to the offering of the Shares prior
to the determination by the Company of my suitability will not constitute an
offer of the Shares until such determination of suitability is made.
     8. Registration Rights.
          a.   (i) The Company shall file a registration statement (the
“Registration Statement”) on Form S-3 or other suitable form to register the
Shares (collectively the “Registrable Securities”) for resale pursuant to the
Securities Act no later than November 30, 2005. The Company shall use
commercially reasonable efforts to cause the Registration Statement to be
declared effective by the SEC as promptly as practicable.
               (ii) In connection the foregoing, the Company will, as
expeditiously as possible, use its commercially reasonable efforts to:
(A) furnish to Investor copies of reasonably complete drafts of all such
documents proposed to be filed (including exhibits), and the Investor shall have
the opportunity to

3



--------------------------------------------------------------------------------



 



object to any information pertaining solely to him that is contained therein and
the Company will make the corrections reasonably requested by the Investor with
respect to such information prior to filing any such Registration Statement or
amendment; (B) prepare and file with the SEC such amendments and supplements to
such Registration Statement and any prospectus used in connection therewith as
may be necessary to maintain the effectiveness of such Registration Statement
and to comply with the provisions of the Securities Act with respect to the
disposition of all Registrable Securities covered by such Registration
Statement; (C) promptly notify Investor: (1) when such Registration Statement or
any prospectus used in connection therewith, or any amendment or supplement
thereto, has been filed and, with respect to such Registration Statement or any
post-effective amendment thereto, when the same has become effective; (2) of any
written comments from the SEC with respect to the Registration Statement and of
any written request by the SEC for amendments or supplements to such
Registration Statement or prospectus; and (3) of the notification to the Company
by the SEC of its initiation of any proceeding with respect to the Registration
Statement or of the issuance by the SEC of any stop order suspending the
effectiveness of such Registration Statement; (D) furnish Investor such number
of copies of the prospectus contained in such Registration Statement (including
each preliminary prospectus and any summary prospectus) and any other prospectus
filed under Rule 424 promulgated under the Securities Act relating to the
Registrable Securities, and such other documents as Investor may reasonably
request to facilitate the disposition of his Registrable Securities; (E) notify
Investor at any time when a prospectus relating thereto is required to be
delivered under the Securities Act, of the happening of any event as a result of
which any prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make the statements therein,
in the light of the circumstances under which they were made, not misleading,
and at the request of Investor promptly prepare and furnish Investor a
reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading; and (F) make available
for inspection by the Investor and any attorney, accountant or other agent
retained by the Investor (collectively, the “Inspectors”), all financial and
other records, pertinent corporate documents and properties of the Company as
shall be reasonably necessary to enable them to exercise their due diligence
responsibility, and cause the Company’s officers, directors and employees to
supply all information reasonably requested by any such Inspector in connection
with such Registration Statement, and permit the Inspectors to participate in
the preparation of such Registration Statement and any prospectus contained
therein and any amendment or supplement thereto.
     b. The Company shall bear all fees and expenses attendant to registering
the Registrable Securities, but the Investor shall pay any and all sales
commissions and the expenses of any legal counsel selected by them to represent
them in connection with the sale of the Registrable Securities. The Company
shall use commercially reasonable efforts to cause any registration statement
filed pursuant to this section to remain effective until all the Registrable
Securities registered thereunder are sold or until the delivery to the Investor
of an opinion of counsel to the Company to the effect set forth in Section 8(h).
     c. (i) The Company will indemnify the Investor and each underwriter, if
any, and each person who controls any of them within the meaning of the
Securities Act or the Exchange Act against all claims, losses, damages and
liabilities (or actions or proceedings, commenced or threatened, in respect
thereof), joint or several, arising out of or based on any untrue statement (or
alleged untrue statement) of a material fact contained in any prospectus,
offering circular or other document (including any related registration
statement, notification or the like) incident to any registration, qualification
or compliance pursuant to this Section 8 or based on any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or any violation by the
Company of the Securities Act or any rule or regulation thereunder applicable to
the Company in connection with any such registration, qualification or
compliance, and will reimburse the Investor, each such underwriter and each
person who controls any such underwriter within the meaning of the Securities

4



--------------------------------------------------------------------------------



 



Act or the Exchange Act for any legal and any other expenses reasonably incurred
in connection with investigating and defending any such claim, loss, damage,
liability or action or proceeding; provided that the Company will not be liable
to Investor in any such case to the extent that any such claim, loss, damage,
liability or expense arises out of or is based on any untrue statement or
omission based upon written information furnished to the Company by or on behalf
of the Investor specifically stating that it is intended for inclusion in any
Registration Statement under which Registrable Securities are registered. Such
indemnity shall remain in full force and effect regardless of any investigation
made by or on behalf of Investor or any underwriter or controlling person, and
shall survive the transfer of such securities by Investor.
          (ii) Investor shall indemnify the Company, each of its directors and
officers and each underwriter, if any, of the Company’s securities covered by
such registration statement, each person who controls the Company or such
underwriter within the meaning of the Securities Act and the Exchange Act and
the rules and regulations thereunder, each other securityholder participating in
such distribution and each of their officers and directors and each person
controlling such other securityholder, against all claims, losses, damages and
liabilities (or actions or proceedings, commenced or threatened, in respect
thereof) arising out of or based on any untrue statement (or alleged untrue
statement) of a material fact contained in any such registration statement,
prospectus, offering circular or other document, or any omission (or alleged
omission) to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and will reimburse the
Company and such other security holders, directors, officers, persons,
underwriters or control persons for any legal or any other expenses reasonably
incurred in connection with investigating or defending any such claim, loss,
damage, liability or action or proceeding, in each case to the extent, but only
to the extent, that such untrue statement (or alleged untrue statement) or
omission (or alleged omission) is made in such document in reliance upon and in
conformity with written information furnished to the Company by or on behalf of
Investor specifically stating that it is intended for inclusion in such
document; provided, however, that the obligations of Investor hereunder shall be
limited to an amount equal to the proceeds received by Investor of securities
sold as contemplated herein. Such indemnity shall remain in full force and
effect regardless of any investigation made by or on behalf of the Company or
any such director, officer or controlling person, and shall survive the transfer
of such securities by Investor.
          (iii) Each party desiring indemnification or contribution under this
Section 8(c) hereof (the “Securities Indemnified Party”) shall give notice to
the party required to provide indemnification or contribution (the “Securities
Indemnifying Party”) promptly after such Securities Indemnified Party has actual
knowledge of any claim as to which indemnity or contribution may be sought, and
shall permit the Securities Indemnifying Party to assume, at its sole cost and
expense, the defense of any such claim or any litigation resulting therefrom,
provided that counsel for the Securities Indemnifying Party, who shall conduct
the defense of such claim or any litigation resulting therefrom, shall be
approved by the Securities Indemnified Party (whose approval shall not be
unreasonably withheld). The Securities Indemnified Party may participate in such
defense at the Securities Indemnified Party’s expense unless (A) the employment
of counsel by the Securities Indemnified Party has been authorized in writing by
the Securities Indemnifying Party, (B) the Securities Indemnified Party has been
advised by such counsel employed by it that there are legal defenses available
to it involving potential conflict with those of the Securities Indemnifying
Party (in which case the Securities Indemnifying Party will not have the right
to direct the defense of such action on behalf of the Securities Indemnified
Party), or (C) the Securities Indemnifying Party has not in fact employed
counsel to assume the defense of such action within a reasonable time after
receiving notice of the commencement of the action, in each of which cases the
reasonable fees and expenses of counsel for the Securities Indemnified Party
shall be at the expense of the Securities Indemnifying Party. The failure of any
Securities Indemnified Party to give notice as provided herein shall not relieve
the Securities Indemnifying Party of its obligations under this Section 8. No
Securities Indemnifying Party, in the defense of any such claim or litigation,
shall, except with the consent of each Securities Indemnified Party, consent to
entry of any judgment or enter into any settlement which does not include as an
unconditional term thereof the giving

5



--------------------------------------------------------------------------------



 



by the claimant or plaintiff to such Securities Indemnified Party of a release
from all liability in respect to such claim or litigation. No Securities
Indemnified Party shall settle any claim or demand without the prior written
consent of the Securities Indemnifying Party (which consent will not be
unreasonably withheld). Each Securities Indemnified Party shall furnish such
information regarding itself or the claim in question as the Securities
Indemnifying Party may reasonably request in writing and as shall be reasonably
required in connection with defense of such claim and litigation resulting
therefrom.
          (iv) The provisions of this Section 8(c) shall be in addition to any
other rights to indemnification or contribution which an Indemnified Party may
have pursuant to law, equity, contract or otherwise.
     d. In order to provide for just and equitable contribution under the
Securities Act in any case in which (A) any person entitled to indemnification
under Section (c) makes a claim for indemnification pursuant hereto but such
indemnification is not enforced in such case notwithstanding the fact that this
section provides for indemnification in such case, or (B) contribution under the
Securities Act, the Exchange Act or otherwise is required on the part of any
such person in circumstances for which indemnification is provided under this
section, then, and in each such case, the Company and the Investor shall
contribute to the aggregate losses, liabilities, claims, damages and expenses of
the nature contemplated by said indemnity agreement (including legal and other
expenses reasonably incurred in connection with investigation or defense)
incurred by the Company and the Investor, as incurred, in proportion to their
relative fault and the relative knowledge and access to information of the
Securities Indemnifying Party, on the one hand, and the Securities Indemnified
Party, on the other hand, concerning the matters resulting in such losses,
liabilities, claims, damages and expenses, the opportunity to correct and
prevent any untrue statement or omission, whether the untrue or alleged untrue
statement of a material fact or the omission or alleged omission of a material
fact relates to information supplied by the Securities Indemnifying Party, on
the one hand, or the Securities Indemnified Party, on the other hand, and any
other equitable considerations appropriate under the circumstances; provided
that no person guilty of a fraudulent misrepresentation (within the meaning of
Section 11(f) of the 1933 Act) shall be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. For purposes of this
section, each person, if any, who controls the Company within the meaning of
Section 15 of the Securities Act shall have the same rights to contribution as
the Company.
     e. The Investor shall furnish to the Company such information regarding
himself and the distribution proposed by him as the Company may reasonably
request in writing and as shall be reasonably required in connection with any
registration, qualification or compliance referred to in this Section 8.
     f. The Company shall comply with all of the reporting requirements of the
Exchange Act and with all other public information reporting requirements of the
Commission, which are conditions to the availability of Rule 144 for the sale of
the Shares. The Company shall cooperate with the Investor in supplying such
information as may be necessary for such investor to complete and file any
information reporting forms presently or hereafter required by the Commission as
a condition to the availability of Rule 144.
     g. The Company represents and warrants to the Investor that the granting of
the registration rights to the Investor hereby does not and will not violate any
agreement between the Company and any other security holders with respect to
registration rights granted by the Company.
     h. The rights granted under this Section 8 shall terminate upon delivery to
the Investor of an opinion of counsel to the Company reasonably satisfactory to
the Investor to the effect that such rights are no longer necessary for the
public sale of the Registrable Securities without restriction as to the number
of securities that may be sold at any one time or the manner of sale.

6



--------------------------------------------------------------------------------



 



     i. The rights granted under this Section 8 shall not be transferable.
     9. For Florida Residents. None of the Shares have been registered under the
Securities Act of 1933, as amended, or the Florida Securities Act, by reason of
specific exemptions thereunder relating to the limited availability of the
offering. The Shares cannot be sold, transferred or otherwise disposed of to any
person or entity unless subsequently registered under the Securities Act of
1933, as amended, or the Securities Act of Florida, if such registration is
required. Pursuant to Section 517.061(11) of the Florida Securities Act, when
sales are made to five (5) or more persons in Florida, any sale made pursuant to
Subsection 517.061(11) of the Florida Securities Act will be voidable by such
Florida purchaser either within three days after the first tender of
consideration is made by the purchaser to the issuer, an agent of the issuer, or
an escrow agent, or within three days after the availability of the privilege is
communicated to such purchaser, whichever occurs later. In addition, as required
by Section 517.061(11)(a)(3), Florida Statutes and by Rule 3-500.05(a)
thereunder, if I am a Florida resident I may have, at the offices of the
Company, at any reasonable hour, after reasonable notice, access to the
materials set forth in the Rule that the Company can obtain without unreasonable
effort or expense.
     10. Lock-up and Restrictions on Trading. The Investor agrees that he will
not sell, assign or transfer any of the Shares until November 15, 2005.
Additionally, this offering is a private offering and the offering itself is
confidential in nature. Except as set forth in the Company’s filings with the
SEC, the Company has not made a public announcement regarding this offering,
including the specific terms or timing thereof. Accordingly, the Investor is in
possession of non-public information. The Investor hereby acknowledges that he,
she or it is prohibited from trading in the Company’s securities until the
Company makes an announcement that the offering has taken place or terminate the
offering prior to a Closing.
     11. Indemnification. I hereby agree to indemnify and hold harmless the
Company, its respective officers, directors, stockholders, employees, agents and
attorneys against any and all losses, claims, demands, liabilities, and expenses
(including reasonable legal or other expenses incurred by each such person in
connection with defending or investigating any such claims or liabilities,
whether or not resulting in any liability to such person or whether incurred by
the indemnified party in any action or proceeding between the indemnitor and
indemnified party or between the indemnified party and any third party) to which
any such indemnified party may become subject, insofar as such losses, claims,
demands, liabilities and expenses (a) arise out of or are based upon any untrue
statement or alleged untrue statement of a material fact made by me and
contained herein or (b) arise out of or are based upon any breach by me of any
representation, warranty or agreement made by me contained herein.
     12. Governing Law and Jurisdiction. This Subscription Agreement will be
deemed to have been made and delivered in New York City and will be governed as
to validity, interpretation, construction, effect and in all other respects by
the internal laws of the State of New York. Each of the Company and the Investor
hereby (i) agrees that any legal suit, action or proceeding arising out of or
relating to this Subscription Agreement will be instituted exclusively in New
York State Supreme Court, County of New York, or in the United States District
Court for the Southern District of New York, (ii) waives any objection to the
venue of any such suit, action or proceeding and the right to assert that such
forum is not a convenient forum for such suit, action or proceeding,
(iii) irrevocably consents to the jurisdiction of the New York State Supreme
Court, County of New York, and the United States District Court for the Southern
District of New York in any such suit, action or proceeding, (iv) agrees to
accept and acknowledge service of any and all process that may be served in any
such suit, action or proceeding in New York State Supreme Court, County of New
York or in the United States District Court for the Southern District of New
York and (v) agrees that service of process upon it mailed by certified mail to
its address set forth on my signature page will be deemed in every respect
effective service of process upon it in any suit, action or proceeding.
     13. Counterparts. This Subscription Agreement may be executed in one or
more counterparts, each of which will be deemed an original but all of which
together will constitute one and the same

7



--------------------------------------------------------------------------------



 



instrument. The execution of this Subscription Agreement may be by actual or
facsimile signature.
     14. Benefit. Except as otherwise set forth herein, this Subscription
Agreement is binding upon and inures to the benefit of the parties hereto and
their respective heirs, executors, personal representatives, successors and
assigns.
     15. Notices. All notices, offers, acceptance and any other acts under this
Subscription Agreement (except payment) must be in writing, and is sufficiently
given if delivered to the addressees in person, by overnight courier service,
or, if mailed, postage prepaid, by certified mail (return receipt requested),
and will be effective three days after being placed in the mail if mailed, or
upon receipt or refusal of receipt, if delivered personally or by courier or
confirmed telecopy, in each case addressed to a party. All communications to me
should be sent to my preferred address on the signature page hereto. All
communications to the Company should be sent to:
Ladenburg Thalmann Financial Services Inc.
590 Madison Avenue, 34th Floor
New York, New York 10022
Attn: Mark D. Klein, Chief Executive Officer
Tel: (212) 409-2401
     16. Entire Agreement. This Subscription Agreement constitutes the entire
agreement between the parties with respect to the subject matter hereof and
supersedes all prior oral and written agreements between the parties hereto with
respect to the subject matter hereof. In the event any parts of this
Subscription Agreement are found to be void, the remaining provisions of this
Subscription Agreement are nevertheless binding with the same effect as though
the void parts were deleted. This Subscription Agreement may not be changed,
waived, discharged, or terminated orally, but rather, only by a statement in
writing signed by the party or parties against which enforcement or the change,
waiver, discharge or termination is sought.
     17. Section Headings. Section headings herein have been inserted for
reference only and will not be deemed to limit or otherwise affect, in any
matter, or be deemed to interpret in whole or in part, any of the terms or
provisions of this Subscription Agreement.
     18. Survival of Representations, Warranties and Agreements. The
representations, warranties and agreements contained herein will survive the
delivery of, and the payment for, the Shares.
     19. Acceptance of Subscription. The Company may accept this Subscription
Agreement at any time for all or any portion of the Shares subscribed for by
executing a copy hereof as provided and notifying me within a reasonable time
thereafter.
[SIGNATURE PAGES FOLLOW]

8



--------------------------------------------------------------------------------



 



SIGNATURE PAGE FOR INDIVIDUAL INVESTORS — COMPLETE ALL INFORMATION

             
Name:
      Name of Joint Investor (if any):    
 
           

     
Residence Address:
   
 
   

                     
Telephone: (H)
      (W)       Fax    
 
                   

             
Occupation:
      Employer:    
 
           

     
Business Address:
   
 
   

     
Send communications to:       ¨ Home       ¨ Office       ¨ E-Mail:
   
 
   

         
Age:
       
 
 
 
   

         
Social Security Number:
       
 
 
 
   

Check manner in which securities are to be held:

         
¨      Individual Ownership
  ¨      Tenants in Common   ¨     Joint Tenants with
 
               Right of Survivorship
 
               (both parties must sign)
 
       
¨      Community Property
      ¨      Other (please indicate)
 
       
 
       

Amount of Investment:

     
Number of Shares:
   
 
   

Corresponding dollar amount ($0.45 multiplied by number of Shares):
$                                        
Accredited Investor Status For Individuals. (INVESTORS THAT ARE CORPORATIONS,
LIMITED LIABILITY COMPANIES, PARTNERSHIPS, REVOCABLE TRUSTS, IRREVOCABLE TRUSTS,
EMPLOYEE BENEFIT PLAN TRUSTS AND INDIVIDUAL RETIREMENT ACCOUNTS SHOULD IGNORE
THE FOLLOWING QUESTIONS AND PROCEED TO THE ENTITY SIGNATURE PAGE).
                    (a) I am an accredited investor within the meaning of
Section 2(15) of the Securities Act and Rule 501 promulgated thereunder because
(check any boxes that apply):

         
 
  o   My individual annual income during each of the two most recent years
exceeded $200,000 and I expect my annual income during the current year will
exceed $200,000.

9



--------------------------------------------------------------------------------



 



         
 
  o   If I am married, my joint annual income with my spouse during each of the
two most recent years exceeded $300,000 and I expect my joint annual income with
my spouse during the current year will exceed $300,000.
 
       
 
  o   My individual or joint (together with my spouse) net worth (including my
home, home furnishings and automobiles) exceeds $1,000,000.

  (b)   The aggregate value of my assets is approximately $                    .
    (c)   My aggregate liabilities are approximately $                    .    
(d)   My current and expected income is:

          YEAR   INCOME  
2005 (Estimated)
  $    
2004 (Actual)
  $    
2003 (Actual)
  $    

     I hereby confirm the information set forth above is true and correct in all
respects as of the date hereof and will be on the date of the purchase of
Shares.

              ALL INVESTORS MUST SIGN AND PRINT
NAME BELOW   The foregoing subscription is accepted and the Company hereby
agrees to be bound by its terms.
 
            Signature:       LADENBURG THALMANN FINANCIAL SERVICES INC.
 
           
 
           
Print Name:
      By:    
 
           
 
           
Date:
      Name:    
 
           
 
           
Signature:
      Title:    
 
           
 
           
Print Name:
      Date:    
 
           
 
           
Date:
           
 
           

10



--------------------------------------------------------------------------------



 



SIGNATURE PAGE FOR ENTITY INVESTORS — COMPLETE ALL INFORMATION

     
Name of Entity:
   
 
   

     
Address of Principal Office:
   
 
   

             
Telephone:
      Fax:    
 
           

     
Taxpayer Identification Number:
   
 
   

Check type of Entity:

                             
     ¨
  Employee Benefit   ¨   Limited   ¨   General   ¨   Individual
 
  Plan Trust       Partnership       Partnership       Retirement
 
                          Account
 
                           
     ¨
  Limited Liability   ¨   Revocable   ¨   Corporation   ¨   Other
 
  Company       Trust               (please indicate)
 
                                 ¨   Irrevocable Trust (If the Investor is an
Irrevocable Trust, a supplemental questionnaire must be completed by the person
directing the decision for the trust to determine by accredited investor status.
Please contact Graubard Miller for a copy of such supplemental questionnaire.)

Amount of Investment:

     
Number of Shares:
   
 
   

Corresponding dollar amount ($0.45 multiplied by number of Shares):
$                                        

             
Date of Formation or incorporation:
      State of Formation:    
 
           

      Describe the business of the Entity:
 
     
 
     

List the names and positions of the executive officers, managing members,
partners or trustees authorized to act with respect to investments by the Entity
generally and specify who has the authority to act with respect to this
investment.

                  Authority for this investment Name   Position   (yes or no)
 
       
 
       
 
       

11



--------------------------------------------------------------------------------



 



Accredited Investor Status for Entities.
(a) Check all boxes which apply (IRA Entities can skip this question and go to
(b)):
The Entity was not formed for the specific purpose of investing in the Company
The Entity has total assets in excess of $5 million dollars
For Employee Benefit Plan Trusts Only: The decision to invest in the Company was
made by a plan fiduciary, as defined in Section 3(21) of ERISA, who is either a
bank, insurance company or registered investment advisor.
(b) If you did not check the first two of the three boxes in Question (a) or if
the Entity is an Individual Retirement Account, a Self-directed Employee Benefit
Plan Trust or an Irrevocable Trust, list the name of each person who:
          (i) owns an equity interest in the Entity (i.e., each shareholder if
the Entity is a corporation, each member if the Entity is a limited liability
company and each partner if the Entity is a partnership); or
          (ii) is a grantor for the revocable trust or Individual Retirement
Account; or
          (iii) is the person making the investment decision for a self-directed
Employee Benefit Plan Trust; or
          (iv)is the person making the investment decisions for an Irrevocable
Trust.

             
 
           
 
           
 
           

EACH PERSON LISTED ABOVE MUST SEPARATELY COMPLETE AND SUBMIT TO THE COMPANY THE
ANSWERS TO THE QUESTIONS FOLLOWING THE SIGNATURE BOX BELOW AND SIGN THE WRITTEN
CONFIRMATION IMMEDIATELY FOLLOWING.

          INVESTOR:   The foregoing subscription is accepted and the Company
hereby agrees to be bound by its terms.
 
              Signature of Authorized Signatory   LADENBURG THALMANN FINANCIAL
SERVICES INC.
 
       
 
      By:
Name:
      Name:
 
       
Title:
      Title:
Date:
      Date:
 
       

12



--------------------------------------------------------------------------------



 



Accredited Investor Questions for Entity equity owners and investment decision
makers
(a) I am an accredited investor within the meaning of Section 2(15) of the
Securities Act and Rule 501 promulgated thereunder because (check any boxes that
apply):

         
 
  o   My individual annual income during each of the two most recent years
exceeded $200,000 and I expect my annual income during the current year will
exceed $200,000.
 
       
 
  o   If I am married, my joint annual income with my spouse during each of the
two most recent years exceeded $300,000 and I expect my joint annual income with
my spouse during the current year will exceed $300,000.
 
       
 
  o   My individual or joint (together with my spouse) net worth (including my
home, home furnishings and automobiles) exceeds $1,000,000.

(b) The aggregate value of my assets is approximately $                    .
(c) My aggregate liabilities are approximately $                    .
(d) My current and expected income is:

          YEAR   INCOME  
2005 (Estimated)
  $    
2004 (Actual)
  $    
2003 (Actual)
  $    

I hereby confirm the information set forth above is true and correct in all
respects as of the date hereof and will be on the date of the purchase of
Shares.

         
Date:
       
 
       
 
      Name:

13